y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00113-CV

                   IN THE INTEREST OF A.S., A CHILD, Appellant




    Appeal from the 314th District Court of Harris County. (Tr. Ct. No. 2013-00087J).


TO THE 314TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 31st day of July 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on January 22, 2014. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 31, 2014.
              Panel consists of Justices Jennings, Bland, and Massengale.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT